DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a panel projecting from a plane defined by a circumferential edge region of said retaining section, said panel projecting inwards in said at least one recess” in claims 11 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 18-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (DE 102013226379 A1, the machine translation of which has been provided).
RE claim 11, Evans teaches an electric machine 100 (Figs. 3a, 3h), comprising: at least one magnet 4; and a lamellar stack 10 formed from a plurality of lamellae 11, 12, 13 stacked one atop another and configured as sheet metal blanks (see ¶ 29), said lamellar stack having at least one recess 3 formed therein for fixing said at least one magnet 4, several of said lamellae (11) stacked one atop another and having a respective protrusion 73 with a retaining section extending into a region of said at least one recess 3 so that said at least one magnet 4 in said at least one recess 3 is interlockingly and/or frictionally fixed in said at least one recess 3, said retaining section 73 having a panel (P) projecting from a plane (PA) define by a circumferential edge region of said retaining section 73, said panel (P) projecting inwards in said at least one 

[AltContent: textbox (Panel (P))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact surface (CS))][AltContent: arrow][AltContent: textbox (Plane (PA) where panel (P) extend from)][AltContent: connector]
    PNG
    media_image1.png
    347
    874
    media_image1.png
    Greyscale




RE claim 12/11, Evans teaches said panel (P) is convexly formed (Fig.3a) at least in sections in a direction of said at least one recess 3.

RE claim 18/11, Evans teaches said lamellar stack has a regular sequence of said lamellae (11) each with said retaining section 73 and of said lamellae (12, 13) each having no said retaining section 73 (Fig.3).
	RE claim 19/11, Evans teaches adjacent ones of said retaining sections 73, 74 are disposed at a distance from one another (Figs.1-3).

RE claim 20/11, Evans teaches the electric machine is an electric drive machine (¶ 39); and said lamellar stack 10 is configured for a rotor of the electric machine (¶ 52).

RE claim 23, Evans teaches a lamellar stack 10 (Figs.3), comprising: a plurality of lamellae 11, 12, 13 stacked one atop another and configured as sheet metal blanks (¶ 29), the lamellar stack 10 having at least one recess 3 formed therein for fixing at least one magnet 4, several of said lamellae 11, 12, 13 stacked one atop another and having a respective protrusion 73 with a retaining section extending into a region of said at least one recess 3 so that the at least one magnet 4 in said at least one recess 3 is interlockingly and/or frictionally fixed in said at least one recess 3, said retaining section having a panel (P) projecting from a plane (PA) define by a circumferential edge region of said retaining section 73, said panel (P) projecting inwards in said at least one recess 3 and defining a contact surface (CS) for engaging said at least one magnet 4 (see annotated Fig.3h above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (DE 102013226379 A1).
RE claim 13/11, Evans has been discussed above. Evans does not teach said panel is formed by reshaping at least one partial region of said retaining section enclosed by said circumferential edge region.
However, according to specification page 5 line 29 to page 6 line 3, the limitation “reshaping” is a method step such as 3D bending, pressing or deep drawing.
While Evans is silent to such method, the final product of the claim invention was anticipated by Evans.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

RE claim 14/11, Evans has been discussed above. Evans does not teach said panel is formed by pressure forming.
Similar to claim 13 as noted above, while Evans is silent to such method, the final product of the claim invention was anticipated by Evans.


RE claim 21/11, Evans has been discussed above. Evans does not teach said panel has the characteristics of being pressed or embossed.
While Evans is silent to such method, the final product of the claim invention was anticipated by Evans.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. It has been held that: "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (DE 102013226379 A1) in view of Frohlich et al. (US 2018/0175683 A1).
RE claim 15/11, Evans has been discussed above. Evans does not teach said panel has a substantially polygonal circumferential contour.
Frohlich suggests that retaining section can be formed in different shape such as polygonal as well as flat shape (see Figs.3, 4, 10-12). Frohlich further suggests that the structural design of the magnet holder structure is thus of major importance with regard to the operational reliability and efficiency of a machine of the type (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said panel to have a substantially polygonal circumferential contour, as taught by Frohlich, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

RE claim 16/11, Evans has been discussed above. Evans does not teach said panel has a flat contact surface which can be placed against said magnet.
As discussed above, Frohlich suggests that retaining section can be formed in different shape such as flat and polygonal shape (see Figs.3, 4, 10-12). Frohlich further suggests that the structural design of the magnet holder structure is thus of major 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said panel to have a flat contact surface which can be placed against said magnet, as taught by Frohlich, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

RE claim 17/11, Evans has been discussed above. Evans does not teach said panel is at a constant distance from said circumferential edge region of said retaining section along said circumferential edge region.
Frohlich shows shape (9a) is at a substantially constant distance from said circumferential edge region of said retaining section 13 along said circumferential edge region (Fig.7). Frohlich further suggests that the structural design of the magnet holder structure is thus of major importance with regard to the operational reliability and efficiency of a machine of the type (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said panel is at a constant distance from said circumferential edge region of said retaining section along 

RE claim 22/21, Evans has been discussed above. Evans does not teach said panel has a rectangular circumferential contour.
Frohlich teaches said shape 9 has a rectangular circumferential contour (Fig.4). Frohlich further suggests that the structural design of the magnet holder structure is thus of major importance with regard to the operational reliability and efficiency of a machine of the type (¶ 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans by having said panel to have a rectangular circumferential contour, as suggested by Frohlich, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
On pages 6 and 7 of the Remark, Applicant argued that Evans does not read on the present invention as claimed because it is the circumferential edge of the clamping 
In response: Applicant’s argument was not persuasive because Evans clearly disclose a panel (P) defining a contact surface (CS) for engaging at least one magnet in Figure 3h as annotated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834